USCA11 Case: 21-10205    Date Filed: 10/25/2022   Page: 1 of 3




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 21-10205
                Non-Argument Calendar
                ____________________

In Re: ROBERT L. WALKER,
 TAMIKO N. PEELE,
                                                     Debtors.
___________________________________________________
ROBERT WALKER,
TAMIKO N. PEELE,
                                         Plaintiffs-Appellants,
versus
BARRY S. MITTELBERG,
BARRY S. MITTELBERG, PA,
USCA11 Case: 21-10205         Date Filed: 10/25/2022    Page: 2 of 3




2                      Opinion of the Court                 21-10205

                                              Defendants-Appellees.


                     ____________________

          Appeals from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 9:20-cv-81366-WPD
                    ____________________

Before JORDAN, NEWSOM, and LAGOA, Circuit Judges.
PER CURIAM:
        Robert Walker and Tamiko Peele, Chapter 13 debtors pro-
ceeding pro se, appeal the district court’s order affirming the bank-
ruptcy court’s orders granting Barry Mittelberg’s motions to allow
a late-filed claim and for relief from a stay. Their notices of appeal
indicate that they also seek to challenge the district court’s orders
granting various filing extensions.
       After Walker and Peale filed this appeal, the bankruptcy
court dismissed their Chapter 13 case. We recently dismissed their
separate appeal of the district court’s denial of their motion to re-
consider that Chapter 13 case’s dismissal. Walker v. U.S. Bank
Nat’l Ass’n, No. 21-13937, 2022 WL 5237915, at *1 (11th Cir. Oct.
6, 2022). We also recently affirmed the district court’s denial of a
temporary injunction against their attorneys in the bankruptcy pro-
ceeding. In re Walker, No. 21-12114, 2022 WL 4477259, at *1 (11th
Cir. Sept. 27, 2022).
USCA11 Case: 21-10205            Date Filed: 10/25/2022        Page: 3 of 3




21-10205                  Opinion of the Court                              3

        We now deny as moot 1 Walker and Peale’s appeal of orders
related to Mittelberg—Walker’s attorney in a previous personal-in-
jury case. As we explained in our earlier decision, we lack jurisdic-
tion if a case is moot—for example, because the dismissal of a Chap-
ter 13 case makes it impossible to grant the prevailing party any
effectual relief. Id. at *1 (citing Neidich v. Salas, 783 F.3d 1215, 1216
(11th Cir. 2015)). We can provide relief on collateral matters, but
we can’t change the completed bankruptcy plan. Id.
        Here, this appeal is moot because the district court order
that Walker and Peale challenge relates to Mittelberg’s claim in the
bankruptcy plan—it doesn’t concern a collateral matter. To the
extent any of the various grievances and requests for relief that
Walker and Peele raise on appeal are collateral matters, those ar-
guments and requests for relief are outside the scope of this ap-
peal. 2
       DISMISSED AS MOOT.




1 We review jurisdictional issues de novo and can consider jurisdiction sua
sponte. In re Donovan, 532 F.3d 1134, 1136 (11th Cir. 2008).
2 Walker and Peele also move for fees and costs and for judicial notice of re-
lated proceedings. We conclude that granting that relief would be inappropri-
ate here. Accordingly, we deny those motions as moot.